Name: 87/369/EEC: Council Decision of 7 April 1987 concerning the conclusion of the International Convention on the Harmonized Commodity Description and Coding System and of the Protocol of Amendment thereto
 Type: Decision
 Subject Matter: international affairs;  tariff policy;  cooperation policy
 Date Published: 1987-07-20

 20.7.1987 EN Official Journal of the European Communities L 198/1 COUNCIL DECISION of 7 April 1987 concerning the conclusion of the International Convention on the Harmonized Commodity Description and Coding System and of the Protocol of Amendment thereto (87/369/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Articles 28, 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Customs Cooperation Council, at its plenary session in June 1983, adopted the International Convention on the Harmonized Commodity Description and Coding System; Whereas the purpose of this Convention is to facilitate international trade and the collection, comparison and analysis of statistics applicable to such trade; Whereas this Convention is intended to replace, as the international basis for customs tariffs and statistical nomenclatures, the Convention on Nomenclature signed in Brussels on 15 December 1950, which is currently used as the basis for the Common Customs Tariff and NIMEXE; Whereas this Convention was signed, on behalf of the Community, subject to acceptance, on 10 June 1985; whereas a Protocol of Amendment to that Convention was adopted by the Customs Cooperation Council on 24 June 1986; whereas it is desirable that the instrument of acceptance of that Protocol be deposited at the same time as the instrument of acceptance of the International Convention on the Harmonized System; Whereas the Community proposes to apply the harmonized system from 1 January 1988; Whereas it is of essential interest to the Community to accede to this Convention, together with the most important countries engaged in international trade, HAS DECIDED AS FOLLOWS: Article 1 The International Convention on the Harmonized Commodity Description and Coding System, done at Brussels on 14 June 1983, and the Protocol of Amendment thereto, done at Brussels on 24 June 1986, are hereby approved on behalf of the Community. The texts of the Convention and of the Protocol of Amendment thereto are attached to this Decision. Article 2 This Decision shall in no way prejudice the position of the Community in the negotiations concerning the adoption of revised schedules of tariff concessions based upon the Harmonized System. These negotiations shall continue to be conducted in strict accordance with the specific guidelines agreed by the GATT with the aim of securing neutrality in the transposition of tariff schedules. Article 3 The President of the Council is hereby authorized to designate the person empowered to deposit the instruments of acceptance on behalf of the Community (3). Done at Luxembourg, 7 April 1987. For the Council The President Ph. MAYSTADT (1) OJ No C 120, 4. 5. 1984, p. 2. (2) OJ No C 300, 12. 11. 1984, p. 53. (3) The date of entry into force of the Convention and of the Protocol of Amendment thereto will be published in the Official Journal of the European Communities by the General Secretariat of the Council.